Title: To James Madison from Albert Gallatin, 17 August 1810
From: Gallatin, Albert
To: Madison, James


Dear SirNew York August 17. 1810
So far as can be judged from Grymes correspondence and official acts, he has done only what was necessary to save for the United States something from Brown’s property. The Jones’s Clar⟨k’s⟩ and all the bar have as usual been as hostile as possible. It must be added that an intercepted letter from Brown to Jones, whom he thought still alive, informed him that he had at ⟨se⟩a destroyed his (Jones’s) notes: so that we have reason to believe that, th⟨o⟩se notes having been given in payment for the plantation, it never was in fact paid for by Jones, & that the widow has recovered more than she was entitled to. I have however sent to the Comptroller the papers received through you, with a request that he would critically revise the whole transaction, & correct whatever might not appear perfectly equitable and necessary.
Mr Pease having resigned the office of Surveyor of the public lands South of the State of Tenessee, Mr Thomas Freeman of the district of Columbia seems to have the fairest pretensions from the length & fidelity of his services, having been employed successively, under Mr Ellicot in laying out the city of Washington and running the Spanish boundary, & afterwards in Surveying most of the Indian boundaries, in an exploring expedition up the Red river, and lately in surveying Madison County on the Tenessee. He went last spring to Natchez on hearing of Mr Pease’s resignation, and under an expectation which I did not discourage that he would be appointed Successor. As early appointment as practicable is desirable, as the business will in the mean while suffer some delay.
I also submit a recommendn. for the command of the New Orleans revenue cutter.
Excuse the bad paper which I am obliged to use. With attachment & respect Your obedt. Servt.
Albert Gallatin
